 178DECISIONSOF-NATIONAL LABOR RELATIONS BOARDSIDNEY J. RUBIN t/a KLASSON KNITWEAR COMPANY'andEVELYN KERSHNER,Petitioner andINTERNATIONALLADIES GARMENT WORKERS UNION, LOCAL 111, AFL.Case No.4-RD-90. July 15, 1953,DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLaborRelationsAct, a hearing was held before BernardSamoff, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.tPursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this caseto a three-member panel [Members Houston, Murdock, andPeterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing ofthe Act.2.The Petitioner, an employee of the Employer,assertsthat the Union is no longer a representative, as defined inSection 9 (a) of the Act, of the employees designated in thepetition..3.No question affecting commerce exists concerning therepresentation of employees of the Employer within themeaningof Section 8 (c) (1) and Section 2 (6) and (7) of the Act,for the following reasons:On February 28, 1953, the Union and the Employer executeda3-year collective-bargaining contract, which contains aunion-security clause. The Union contends that the contractisa bar to the proceeding. The Employer takes no positionwith respect to the contract-bar issue. The Petitioner makesno specific allegations as to the legality of the substantiveprovisions of the contract, but contends that an election shouldbe directed because the employees did not ratify the contract.There is no evidence to indicate that employee ratification isa requirement for effective execution of the contract. In thesecircumstances, we assume, in accord with established Boardpolicy, that all essential requirements were met to renderthe contract binding upon the parties.3 We, therefore, find nomerit in the Petitioner's contention.At the hearing, the hearing officer raised the question as tothe application of the union-security clause and thereforepermitted testimony to explain its application. The union-security clause reads as follows:iThe Employer's name appears as amended at the hearing.2 The hearing officer referred to the Board three motions of the Union to dismiss theproceeding. As we are dismissing the petition for reasons set forth in paragraph numbered3. infra, we find it unnecessary to rule on these motions.3Avco Manufacturing Corporation, 97 NLRB 645106 NLRB No 22. DESILU PRODUCTIONS, INC.179ARTICLE III:UNION MEMBERSHIPUpon compliance with the requirements of Section 8 (a)(3) (i) of the Labor Management Relations Act, 1947, asamended, or upon a change in the law eliminating suchrequirements,good standing membership in the Unionshall be a condition of employment for all employees* onand after the thirtieth day following the beginning of suchemployment but not before completion of the worker'strial period.(*who are included in the bargaining unit).Thisprovision could be interpreted to mean that employeeswho had been hired before the date of the contract were subjectto discharge forthwith for nonmembership in the Union. How-ever, we do not believe that the wording of the provision makessuch interpretation logically imperative,for it could as wellbe argued that the time limitation of the clause is applicableto new employees only. Because we, like the hearing officer,believe the union-security clause is ambiguous,we shallexamine the testimony of the parties so as to determine themeaning of the clause,as well as the practice under it.4The union representative who negotiated the contract testifiedthat the union-security clause was not intended to apply toemployees employed before the date of the contract. TheEmployer testified that he was under the impression that suchemployees were permitted 30 days in which to join the Union.In any event, no attempt has been made to enforce the union-security clause. On these facts,we conclude that the contractdid not deprive employees employed before the contract date ofthe 30-day grace period required by Section 8 (a) (3) of theAct.We, therefore,find that the union-security clause is notunlawful.In view of the foregoing and upon the entire record in thiscase, we find that the contract is a bar to an election at thistime. We shall,therefore,dismiss the petition.[The Boarddismissedthe petition.4Bath IronWorks Corporation, 101 NLRB 181.DESILU PRODUCTIONS, INC.'andTELEVISION WRITERS OFAMERICA, Petitioner, Case No. 21-RC-2847. July 15, 1953DECISION AND ORDERUpon consolidated petitions' duly filed under Section 9 (c) oftheNationalLabor Relations Act, a hearing was held com-1Name appearsas amendedat the hearing.2This case was consolidated at the firsthearing withCases Nos. 21-RC-2782, 21-RC-2791,21-RC-2872, and 21-RC-2849reported as National BroadcastingCompany, Inc.,et al.,104 NLRB 587.106 NLRB No. 26.322615 0-54 - 13